Case:19-01282-MER Doc#:48 Filed:12/23/19                Entered:12/23/19 17:06:27 Page1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO


  In re:                                              Chapter 11

  FRICTIONLESS WORLD, LLC,                            Case No. 19-18459-MER

                          Debtor.


  FRICTIONLESS WORLD, LLC,

                          Plaintiff,

  v.

  FRICTIONLESS LLC; CHANGZHOU INTER                   Adv. Pro. No.: 19-01282-MER
  UNIVERSAL MACHINE & EQUIPMENT
  CO., LTD.; LI ZHIXIANG; CHANGZHOU
  ZHONG LIAN INVESTMENT CO. LTD.;
  SERENA LI; and FRANK LI,

                          Defendants


            MOTION OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                          TO INTERVENE AS PLAINTIFF


           The Official Committee of Unsecured Creditors (the “Committee”), duly appointed by the

 Office of the United States Trustee (the “UST”) in the underlying chapter 11 bankruptcy case of

 the above captioned debtor, Frictionless World, LLC (the “Debtor”), by and through its

 undersigned counsel, hereby files this motion (this “Motion”) seeking to intervene as plaintiff in

 the above captioned adversary proceeding (the “Adversary “Proceeding”). In support of the

 Motion, the Committee respectfully avers as follows:
Case:19-01282-MER Doc#:48 Filed:12/23/19                Entered:12/23/19 17:06:27 Page2 of 14




                                I. PRELIMINARY STATEMENT

        The Committee seeks to intervene in the Adversary Proceeding in order to fulfill its

 statutory duties to advance and protect the unique interests of the Debtor’s unsecured creditors.

 The Adversary Proceeding will determine the outcome of core issues which are crucial to the

 Debtor’s underlying bankruptcy proceeding (the “Bankruptcy Case”) and any recovery by

 unsecured creditors in the Bankruptcy Case. The Defendants have filed various proofs of claims

 (Claims No. 6-1, 7-1, and 8-1) totaling about $85,000,000 (collectively, the “Defendant

 Claims”).

        Despite their purported reservation of rights in the filed Defendant Claims, the

 Defendants have submitted to the jurisdiction of this Court which is charged with determination

 of the critical core issues presented in the Adversary Proceeding. The interests of unsecured

 creditors are directly and significantly impacted by the resolution of these core issues.

 Accordingly, the Committee’s duty to act in safeguarding these interests is also implicated, as the

 Committee is the entity charged by statute with safeguarding those interests.

        The Complaint alleges, inter alia, that the Defendants (i) received fraudulent

 conveyances under 11 U.S.C. 548; (ii) filed claims in this bankruptcy which, even if they are not

 disallowed under 11 U.S.C. § 502, are subject to equitable subordination under 11 U.S.C. § 510;

 (iii) have valuable property subject to turnover to the Debtor as property of the estate under 11

 U.S.C. § 542; (iv) and should be enjoined from further interference with the Debtor’s property

 under 11 U.S.C. § 105. These are all core issues which directly impact the unsecured creditors

 and their prospects for recovery in this case. Although not alleged, certain of Defendants may be

 insiders and, in any event, the Committee believes the Debtor’s estate additionally may maintain

 preference claims against these Defendants under 11 U.S.C. § 547.




                                                  2
Case:19-01282-MER Doc#:48 Filed:12/23/19                  Entered:12/23/19 17:06:27 Page3 of 14




         The Debtor’s assertion of Defendants’ interference with the Debtor’s business is perhaps

 most troubling and why the Debtor needs authority to conduct 2004 discovery on parties who

 potentially may be (and may have been) doing business in direct contradiction to the agreement

 between the parties. If this interference is continuing, that is all the more reason, respectfully, for

 this Court to allow discovery in the Bankruptcy Case generally to determine whether additional

 parties should be joined in the Adversary Complaint and perhaps additional causes of action

 asserted as well.

         The Committee’s intervention is thus necessary to protect the important interests of

 unsecured creditors in matters of this magnitude. Accordingly, this Court should find that the

 Committee is permitted to intervene in the Adversary Proceeding as of right under Fed. R. Civ.

 P. 24(a)(2), as the Committee has a significant interest in the current dispute that may be

 impaired absent its intervention, and existing parties to the Adversary Proceeding do not

 adequately represent the Committee’s interests. In the alternative, the Court should permit the

 Committee to intervene under Fed. R. Civ. P. 24(b), as the Committee’s motion is timely, it has a

 significant interest in this dispute, and its participation will in no way prejudice or delay the

 existing parties.

                                II. JURISIDICTION AND VENUE

         This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

 sought herein are sections 105(a), 1103(c), and 1109(b) of the Bankruptcy Code and Rule 24 of

 the Federal Rules of Civil Procedure (the “Federal Rules”), as made applicable by Rule 7024 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




                                                   3
Case:19-01282-MER Doc#:48 Filed:12/23/19                   Entered:12/23/19 17:06:27 Page4 of 14




                                         III. BACKGROUND

 A.      The Chapter 11 Case to Date

         The Debtor filed this bankruptcy case on September 30, 2019 (the “Petition Date”) and

 the instant Adversary Proceeding on October 9, 2019. In addition to the Adversary Proceeding,

 the Committee is advised that the Debtor is actively marketing its other assets for sale and

 intends to file a motion or motions to sell those assets shortly. The Debtor is liquidating its

 assets in an orderly fashion. As detailed in the Adversary Proceeding, this decision was not as a

 result of choice by the Debtor. It was in fact apparently directly caused by the Defendants. The

 outcome of this Adversary Proceeding is core to the outcome of the Bankruptcy Case.

         The Court is well aware of the aggressive posture of Defendants in seeking to remove

 portions of the underlying dispute away from this Court and into the pending arbitration

 proceedings (“Arbitration”). The Committee is not a party to the subject “Arbitration

 Agreement” or the Arbitration. Moreover, the majority of claims asserted in the Adversary

 Proceeding did not exist prior to the Debtor’s bankruptcy filing and were not asserted in the

 Arbitration. The Committee joined in the Debtor’s opposition to Defendants’ Motion seeking to

 stay the Adversary Proceeding and reiterates the points made by the Debtor and the Committee

 at the hearing thereon. Respectfully, because the outcome of this Adversary Proceeding is a

 “core” proceeding and crucial to the administration of this Bankruptcy Case, the Court should

 exercise jurisdiction over it, even if certain claims could be litigated elsewhere.

         The outcome of the instant Adversary Proceeding is critical to the unsecured creditors as

 the Debtor appears to be headed to an orderly liquidation of its assets. The claims in the

 Adversary Proceeding may very well represent the largest asset of this Debtor’s estate. The

 Committee respectfully submits that its participation in this Adversary Proceeding is warranted

 in order to protect the interests of creditors in this potentially valuable asset.

                                                    4
Case:19-01282-MER Doc#:48 Filed:12/23/19                  Entered:12/23/19 17:06:27 Page5 of 14




 B.     The Committee’s Appointment and Proposed Intervention

        On November 20, 2019, the United States Trustee appointed the Committee as required

 by section 1102 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

 Code”). The Committee represents the interests of unsecured creditors of the Debtor, and is

 authorized to “investigate the acts, conduct, assets, liabilities, and financial condition” of the

 Debtor, as well as empowered to “perform such other services as are in the interests of those

 represented.” See, 11 U.S.C. § 1103(c). The Committee is expressly authorized to raise and

 appear and be heard on any issue arising in the Debtor’s case. 11 U.S.C. § 1109(b).

        On December 20, 2019, the Committee requested the Debtor’s and Defendants’ consent

 to the Committee intervening in the Adversary Proceeding. Although the Debtor consents to the

 Committee’s intervention, the Defendants have not yet responded.

                                     IV. LEGAL ARGUMENT

        The Committee is permitted to intervene as of right under Federal Rule 24(a) (as made

 applicable herein by Bankruptcy Rule 7024), both because it has an unconditional right to

 intervene under 11 U.S.C. § 1109(b) and because it has an interest in the Adversary Proceeding

 that is not adequately represented by other parties. Alternatively, the Committee should be

 permitted to intervene under Federal Rule 24(b).

 A.     The Committee is Permitted to Intervene as of Right Under Federal Rule 24(a)(1)

        “[I]ntervention in an adversary proceeding is governed by Rule 24 of the Federal Rules of

 Civil Procedure, made applicable to adversary proceedings by virtue of Rule 7024 of the Federal

 Rules of Bankruptcy Procedure.” In re Kaiser Steel Corp., 998 F.2d 783, 790 (10th Cir. 1993)

 (quoting In re St. Theresa Properties, Inc., 152 B.R. 852, 853 (S.D.N.Y.1993)). To intervene of

 right, Rule 24(a) provides:



                                                    5
Case:19-01282-MER Doc#:48 Filed:12/23/19                Entered:12/23/19 17:06:27 Page6 of 14




                Upon timely application anyone shall be permitted to intervene in
                an action: (1) when a statute of the United States confers an
                unconditional right to intervene; or (2) when the applicant claims
                an interest relating to the property or transaction which is the
                subject of the action and the applicant is so situated that the
                disposition of the action may as a practical matter impair or
                impede the applicant's ability to protect that interest, unless the
                applicant's interest is adequately represented by existing parties.

 In re Kaiser Steel Corp., 998 F.2d 783, 790 (10th Cir. 1993)

        The Bankruptcy Code vests creditors’ committees with an unqualified right to be heard

 on any issue in a case. 11 U.S.C. § 1109(b). This includes the right to intervene in an adversary

 proceeding within a debtor’s bankruptcy case. Assured Guaranty Corp. v. Fin. Oversight &

 Mgmt. Bd. for Puerto Rico (In re Fin. Oversight & Mgmt. Bd. for Puerto Rico), 872 F.3d 57, 63

 (1st Cir. 2017) (“§ 1109(b) provides [a creditors’ committee] with an ‘unconditional right to

 intervene’ in [an] adversary proceeding” under Federal Rule 24(a)(1)). As the Eleventh Circuit

 recently held in 2018:

                “[T]he word ‘case,’ as used in the bankruptcy context, ‘is a term of
                art’ with a specialized meaning. It ‘refers to litigation commenced
                by the filing with the bankruptcy court of a petition under the
                appropriate chapter of Title 11.’ The term ‘proceeding,’ on the
                other hand, refers to a ‘particular dispute or matter arising within a
                pending case—as opposed to the case as a whole.’ ” In re Fin.
                Oversight & Mgmt. Bd. for Puerto Rico, 872 F.3d 57, 62–63 (1st
                Cir. 2017) (quoting In re Caldor Corp., 303 F.3d 161, 168 n.3 (2d
                Cir. 2002) ). See also In re Thompson, 965 F.2d 1136, 1140 (1st
                Cir. 1992) (“An adversary proceeding is a subsidiary lawsuit
                within the larger framework of a bankruptcy case.”); 7 Collier on
                Bankruptcy 1109.04(1)(a)(i) (16th ed. 2016) (“Collectively, the
                term ‘case’ encompasses all of the discrete proceedings that follow
                the filing of a petition for bankruptcy relief, including adversary
                proceedings.”). Accordingly, the adversary proceeding between
                Mr. Beem and Mr. Ferguson was part of the same “case” as Mr.
                Ferguson's larger bankruptcy case.

 Beem v. Ferguson, 713 F. App'x 974, 982 (11th Cir. 2018).




                                                  6
Case:19-01282-MER Doc#:48 Filed:12/23/19                   Entered:12/23/19 17:06:27 Page7 of 14




           In Assured Guaranty, the First Circuit rejected the holding in a Fifth Circuit decision

 from 1985 that section 1109(b) does not afford creditors’ committees a statutory right to

 intervene, despite the “strong” suggestion of such a right in section 1109(b), because courts are

 generally hesitant to find unconditional statutory rights of intervention. See Id. at 62 (discussing

 Fuel Oil Supply & Terminaling v. Gulf Oil Corp., 762 F.2d 1283, 1286-87 (5th Cir. 1985)). As

 the First Circuit noted, “[i]n the more than thirty years since Fuel Oil was decided, however, the

 weight of persuasive authority has shifted considerably.”

           The Second and Third Circuits also have rejected Fuel Oil’s reasoning. Id. at 6263; see

 also Term Loan Holder Comm. v. Ozer Group (In re Caldor Corp.), 303 F.3d 161, 176 (2d Cir.

 2002); Official Unsecured Creditors’ Comm. v. Michaels (In re Marin Motor Oil, Inc.), 689 F.2d

 445, 457 (3d Cir. 1982) (noting that interpreting section 1109(b) to allow a creditors’ committee

 to intervene in adversary proceedings as of right “comports with the usual expectation of parties

 in interest that they will have a right to be heard, as parties in interest, by the tribunal

 adjudicating their interests,” which expectation “has its roots in notions of due process and fair

 play”).

           Courts within the Tenth Circuit have allowed intervention by creditors’ committees in

 adversary proceedings when justice requires protections of the committee’s interests. See, e.g., In

 re Commercial Fin. Servs., Inc., 268 B.R. 579, 584 (Bankr. N.D. Okla. 2001). The Committee

 respectfully submits that the recent holdings from the First, Second, and Third Circuits should

 guide this Court’s decision and that section 1109(b) affords creditors’ committees an

 unconditional right to intervene in the Adversary Proceeding under Rule 24(a)(1).

 B.        The Committee is Permitted to Intervene as of Right Under Federal Rule 24(a)(2)

           The Committee should also be permitted to intervene as a matter of right under Federal

 Rule 24(a)(2). Intervention in an adversary proceeding is governed by Bankruptcy Rule 7024,
                                                     7
Case:19-01282-MER Doc#:48 Filed:12/23/19                   Entered:12/23/19 17:06:27 Page8 of 14




 which expressly states that Federal Rule 24 applies in such proceedings. Fed. R. Bankr. P. 7024.

 Rule 24 provides that “[upon a timely application, the court must permit anyone to intervene

 who . . . claims an interest relating to the property or transaction that is the subject of the action,

 and is so situated that disposing of the action may as a practical matter impair or impede the

 movant’s ability to protect its interest, unless existing parties adequately represent that interest.”

 Fed. R. Civ. P. 24(a)(2) (emphasis added).

         To intervene as a matter of right under Rule 24(a)(2), a proposed intervenor must

 establish four elements: “(1) that the prospective intervenor’s motion is timely; (2) that would-be

 intervenor has a “significantly protectable” interest relating to . . . the subject of the action; (3)

 that the intervenor is so situated that the disposition of the action may as a practical matter impair

 or impede the intervenor’s ability to protect that interest; and (4) that such interest is

 inadequately represented by the parties to the action.” Stadnicki v. Laplanche, 2018 U.S. Dist.

 LEXIS 147572, at *6-7 (N.D. Cal. Aug. 29, 2018).

         While the party seeking to intervene as of right has the burden of showing that these four

 elements are met, the Tenth Circuit has recently held that Rule 24’s requirements are broadly

 interpreted in favor of intervention. Kane Cty., Utah v. United States, 928 F.3d 877, 890 (10th

 Cir. 2019) (“This court has historically taken a liberal approach to intervention and thus favors

 the granting of motions to intervene.”); see also, In re Grupo Unidos Por El Canal S.A., 2015

 U.S. Dist. LEXIS 52358, at *9-10 (N.D. Cal. Apr. 21, 2015); Citizens for Balanced Use v. Mont.

 Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011). This is because “[a] liberal policy in favor

 of intervention serves both efficient resolution of issues and broadened access to the courts.” Id.

 By allowing parties with a practical interest in the outcome of the case to intervene, future

 litigation is often resolved or simplified; while also allowing an interested party to express its



                                                     8
Case:19-01282-MER Doc#:48 Filed:12/23/19                 Entered:12/23/19 17:06:27 Page9 of 14




 views before the Court. United States v. City of Los Angeles, 288 F.3d 391, 398 (9th Cir. 2002).

 Because all four requirements are satisfied here, the Court should allow the Committee to

 intervene in the Adversary Proceeding.

        1.      The Committee’s Motion is Timely

        In determining whether a motion to intervene is timely, a court considers: “(1) the stage

 of the proceeding at which an applicant seeks to intervene; (2) the prejudice to other parties; and

 (3) the reason for and length of the delay.” United States v. Carpenter, 298 F.3d 1122, 1125 (9th

 Cir. 2002) (citing County of Orange v. Air Calif., 799 F.2d 535, 537 (9th Cir. 1986)). The U.S.

 Trustee appointed the Committee on November 20. The Adversary Proceeding is in its infancy.

 It has taken the Committee several weeks to “get up to speed” on this bankruptcy. The

 Committee has moved as quickly as possible to assert its right to participate in the Adversary

 Proceeding. Accordingly, this Motion is timely. See, e.g., W. Energy All. v. Zinke, 877 F.3d

 1157, 1164 (10th Cir. 2017) (holding motion to intervene as timely filed when brought

 approximately two months after complaint was filed); Day v. Apoliona, 505 F.3d 963, 965-66

 (9th Cir. 2007) (allowing the State of Hawaii to intervene nearly two years after the start of the

 case); Carpenter, 298 F.3d at 1125 (motion to intervene was timely despite being filed 18

 months after start of the case). There is no prejudice to the parties since the proceeding is young

 and the Committee has moved to intervene as timely as possible under the circumstances.

        2.      The Committee Has a Significant Protectable Interest

        An applicant has a “significant protectable interest: in an action if it (1) asserts an interest

 that is protected under some law, and (2) there is a relationship between its legally protected

 interest and the plaintiff[s’] claims.” Perry v. Schwarzenegger, 2010 U.S. Dist. LEXIS 78815, at

 *11-12 (N.D. Cal. Aug. 4, 2010).



                                                   9
Case:19-01282-MER Doc#:48 Filed:12/23/19                 Entered:12/23/19 17:06:27 Page10 of 14




        The Committee’s interest in the Adversary Proceeding is protected under the Bankruptcy

 Code. While the interest “protected under law” test “is not a clear-cut or bright-line rule” and in

 fact does not require that a “specific legal or equitable interest [] be established” (S. Cal. Edison

 Co. v. Lynch, 307 F.3d 794, 803 (9th Cir. 2002)), the Committee has a “specific” legal interest

 outlined in Bankruptcy Code section 1109(b). This statutory right to appear and be heard on all

 issues arising in the Debtor’s case emphasizes the importance of the Committee’s participation in

 all aspects of the cases bearing on unsecured creditors, and underscores the strength of the

 Committee’s interest in participating in a dispute of this significance to the Debtor’s financial

 affairs and potential distributions to creditors. See 7 Collier on Bankruptcy ¶ 1109.04 (16th

 2018) (noting the strength of section 1109(b) with respect to creditors’ committees, for such

 committees are “arguably the one party in interest that, for all practical purposes, typically

 represents stakeholders with the most interest in the outcome of virtually every proceeding”).

 The Committee therefore has an “interest protected under law,” under the first prong of the

 protectable interest test under Rule 24(a)(2).

        The second part of the protectable interest test requires a relationship between the legally

 protected interest and the claims at issue in the proceeding; this requirement “is met if the

 resolution of the plaintiff’s claims actually will affect the applicant.” Hilao v. Estate of Marcos

 (In re Estate of Ferdinand Marcos Human Rights Litig.), 536 F.3d 980, 984-85 (9th Cir. 2008).

 A protectable interest is one that “would be ‘impeded by the disposition of the action.’ ” W.

 Energy All. v. Zinke, 877 F.3d 1157, 1165 (10th Cir. 2017) (quoting San Juan Cty., Utah v.

 United States, 503 F.3d 1163, 1203 (10th Cir. 2007)).

        Resolution of this Adversary Proceeding most directly impacts the unsecured creditor

 body in the Bankruptcy Case. The Committee has perhaps a paramount interest in this case to



                                                   10
Case:19-01282-MER Doc#:48 Filed:12/23/19                Entered:12/23/19 17:06:27 Page11 of 14




 that of the Debtor given that it is unclear yet whether there will be any return to equity in the

 Bankruptcy case. The Committee’s relationship to the claims at issue here directly correlate to

 the ultimate recovery by creditors.

        Federal Rule 24(a)(2) further requires the applicant to show that disposition of the action

 may as a practical matter impair or impede the applicant’s ability to protect that interest. Los

 Angeles, 288 F.3d at 398. The relevant inquiry to satisfy this requirement is whether the

 disposition of the action “may” impair rights “as a practical matter” rather than whether the

 disposition will “necessarily” impair them. See id. at 401. “If an absentee would be substantially

 affected in a practical sense by the determination made in an action, [it] should, as a general rule,

 be entitled to intervene …” Mont. Wilderness Ass’n, 647 F.3d at 898.

        The Committee has really no means to protect the interests of creditors in this important

 asset if it is not permitted to intervene in the Adversary Proceeding. The Committee is not a

 party to the Adversary Proceeding or, frankly, to the Arbitration Agreement or Arbitration.

 Naturally, the Committee is concerned that if the Adversary Proceeding is litigated without its

 input and expertise, the rights and remedies of creditors may be severely impaired.

        The prospective intervenor bears the burden of demonstrating that the existing parties

 may not adequately represent its interest. MacLellan Indus. Servs. v. Local Union No. 1176, 2006

 U.S. Dist. LEXIS 76235, at *17-18 (N.D. Cal. Oct. 6, 2006) (citing Sagebrush Rebellion, Inc. v.

 Watt, 713 F.2d 525, 528 (9th Cir. 1983)). However, the burden of showing inadequacy is

 minimal, and the applicant need only show that representation of its interests by existing parties

 “may be” inadequate. Id. (citing Trbovich v. United Mine Workers, 404 U.S. 528, 538 (1972)).

        No party presently before the Court in this Adversary Proceeding adequately represents

 the Committee’s interest in maximizing recoveries for unsecured creditors. While the Debtor



                                                  11
Case:19-01282-MER Doc#:48 Filed:12/23/19                 Entered:12/23/19 17:06:27 Page12 of 14




 does have a duty to maximize the value of its estate generally, only the Committee has the

 specific interests of unsecured creditors as its exclusive priority. Although “the interests of a

 creditors’ committee and the [debtor-in-possession] may sometimes align,” they “are not

 identical” and it is the creditors’ committee’s duty to ensure that the best interests of the creditors

 it represents are consistently protected and championed. See Official Comm. Of Unsecured

 Creditors of Grand Eagle Cos. v. Asea Brown Boveri, Inc., 313 B.R. 219, 224 (N.D. Ohio 2004).

          Although it has a duty to maximize the value of the estate generally, it has asserted core

 bankruptcy claims which, if successful, will inure directly to the benefit of the unsecured

 creditors. The Debtor does not list any secured creditors in this case and the Committee is not

 aware of any. Respectfully, the Committee needs to protect the interests of its creditor

 constituency and should be permitted to intervene as of right.

 C.     In the Alternative, the Committee Should Be Granted Permission to Intervene

        In the alternative, the Committee seeks permission to intervene in the Adversary

 Proceeding under Federal Rule 24(b), as incorporated by Bankruptcy Rule 7024. An applicant

 who seeks permissive intervention under Federal Rule 24(b)(1) must prove that it meets three

 threshold requirements: “(1) it shares a common question of law or fact with the main action; (2)

 its motion is timely; and (3) the court has an independent basis for jurisdiction over the

 applicant’s claims.” Stadnicki, 2018 U.S. Dist. LEXIS 147572, at *14.

        The causes of action raised by the Debtor largely assert core claims under the Bankruptcy

 Code, many of which are routinely delegated to the Committee to handle by way of adversary

 proceedings (ie., 11 U.S.C. 502, 510, 547 and 548). The Committee not only shares in the

 questions of law, it should really be the principal proponent of this Adversary Proceeding based

 on the Debtor’s assertion that, solely as a result of the Defendants’ actions, the Debtor is being

 forced out of business.
                                                   12
Case:19-01282-MER Doc#:48 Filed:12/23/19                 Entered:12/23/19 17:06:27 Page13 of 14




        The Committee’s Motion is timely. “The timeliness of a motion to intervene is assessed

 in light of all the circumstances, including the length of time since the applicant knew of his

 interest in the case, prejudice to the existing parties, any prejudice to the applicant, and the

 existence of any unusual circumstances.” Elliott Indus. Ltd. P'ship v. BP Am. Prod. Co., 407 F.3d

 1091, 1103 (10th Cir. 2005). A motion for permissive intervention may be timely when filed

 approximately four years after the relevant proceeding was initiated. See Kamakahi v. Am. Soc’y

 for Reprod. Med., 2015 U.S. Dist. LEXIS 54842, at *11 (N.D. Cal. Apr. 27, 2015). Here, the

 Committee has filed this Motion a little over 60 days after the Debtor filed its complaint to

 initiate the Adversary Proceeding. There is no prejudice to the parties given the stage of the

 proceeding and the Debtor’s consent. However, there would be a significant prejudice to the

 Committee if the Motion is denied given its huge interest in the prosecution and outcome of the

 Adversary Proceeding.

        Finally, the independent jurisdictional ground requirement for the Committee’s claims

 does not apply here because the Committee “does not raise any new claims.” California v. HHS,

 2019 U.S. Dist. LEXIS 16754, at *14 (N.D. Cal. Feb. 1, 2019). It simply seeks to protect and

 preserve its interests implicated in the claims and defenses already at issue in the Adversary

 Proceeding.

                                         V. CONCLUSION

        For the reasons set forth herein, the Committee respectfully requests that the Court enter

 an order (i) granting this Motion, (ii) authorizing the Committee to intervene in the Adversary

 proceeding, and (iii) granting such other and further relief as is just and proper.




                                                   13
Case:19-01282-MER Doc#:48 Filed:12/23/19               Entered:12/23/19 17:06:27 Page14 of 14




   DATED: December 23, 2019                    /s/ Stephen M. Packman, Esq.
                                               Stephen M. Packman, Esq.
                                               Douglas G. Leney, Esq.
                                               Jorge Garcia, Esq.
                                               ARCHER & GREINER, P.C.
                                               Three Logan Square
                                               1717 Arch Street, Suite 3500
                                               Philadelphia, PA 19103
                                               Telephone: (215) 963-3300
                                               E-mail: spackman@archerlaw.com
                                                        dleney@archerlaw.com
                                                        jgarcia@archerlaw.com

                                               -and-

                                               _/s/ Risa Lynn Smith-Wolf, Esq.__________
                                               Risa Lynn Smith-Wolf, Esq.
                                               HOLLAND & HART LLP
                                               555 17th Street, Suite 3200
                                               Denver, CO 80202
                                               Telephone: (303) 295-8000
                                               E-mail: rwolf@hollandhart.com
                                               Co-Counsel for Official Committee of
                                               Unsecured Creditors


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing document has been served via the

 Court’s CM/ECF system on all counsel of record on December 23, 2019.



                                              /s/ Stephen M. Packman, Esq.
                                              Stephen M. Packman, Esq.
                                              Douglas G. Leney, Esq.
                                              Jorge Garcia, Esq.
                                              ARCHER & GREINER, P.C.
                                              Counsel for the Official Committee
                                              of Unsecured Creditors
 13992743_v1




                                                 14
